Citation Nr: 0033056	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-00 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from February 1948 to July 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran, in various correspondence with the RO, seems to 
have raised a claim for entitlement to a temporary total 
rating as a result of a September 1997 psychiatric 
hospitalization at the New Orleans VA Medical Center (MC).  
Since this issue has not been developed by the RO, it is 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's hepatitis is currently asymptomatic; 
gastrointestinal symptoms are shown to be due to irritable 
bowel syndrome; dyspepsia; and chronic low back pain with 
fecal and urinary incontinence.  


CONCLUSION OF LAW

The criteria for a compensable rating for hepatitis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law has no impact 
on the current appeal.  This is true because the VA has 
already fulfilled the duty to assist in this case.  The 
veteran has been afforded an examination by VA, and there is 
nothing in the file to suggest that additional, relevant 
medical records exist or can be obtained.  Under the 
circumstances, the Board finds that adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the various 
disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

For hepatitis that is healed and nonsymptomatic, a 
noncompensable evaluation is warranted.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000).  Where there is demonstrable 
liver damage, with mild gastrointestinal disturbance, a 10 
percent rating is warranted.  Id.

Service connection for hepatitis has been in effect since the 
veteran's original claim for compensation benefits was 
awarded in 1958.  A noncompensable evaluation has been in 
effect since that time.  The RO previously denied an 
increased rating for hepatitis in a September 1988 rating 
decision.  That decision noted that recent lab studies and 
liver function studies were negative for residuals of 
hepatitis.  The Board notes that a May 1988 VA treatment 
record showed that the veteran requested tests for "liver 
and yellow jaundice" after going to donate blood and 
receiving test results which upset him.  The impression after 
physical examination and after testing was requested was that 
the veteran was stable, and he was reassured.

The veteran initiated the present claim for an increased 
rating for this disorder in March 1997 based upon his 
representations that he had continuous pain on the right side 
for over a year; that he had loose bowels almost always for 
the last year; and that he had to wear a diaper to prevent 
accidents.  An examination was conducted by the VA in July 
1997.  At that time, the veteran's history of hepatitis in 
1948 was reported.  The veteran described multiple digestive 
complaints, including anorectal incontinence that occurred 
when he was nervous or anxious.  Objective findings included 
obesity, normal bowel sounds and no hepatosplenomegaly, 
masses or tenderness.  There were no hernias and rectal 
examination showed some perianal leakage of stool and a 
little bit of erythema, but no fissures, fistulas or skin 
excoriation.  On digital examination, the sphincter tone 
seemed somewhat reduced, but normal and the sphincter seemed 
intact.  Prostate was smooth and there was brown formed stool 
high in the rectal vault, which was hemocult negative.  It 
was reported that the veteran had had a barium enema study 
conducted about one month earlier, with the results being 
completely normal.  An upper gastrointestinal study conducted 
eight months earlier with symptoms of gastroesophageal reflux 
disease and dyspepsia and was also described as normal.  The 
diagnoses were irritable bowel syndrome, diarrhea 
predominant, and dyspepsia.  It was recommended that his 
medication be adjusted.

The veteran was hospitalized at a VA facility in September 
and October 1997.  At that time, laboratory testing was 
reported to be normal.  No symptoms of hepatitis were 
described in the hospital summary.  However, a diagnosis of 
chronic low back pain with fecal and urinary incontinence was 
noted.  A review of the record does not show significant 
complaint, treatment, or diagnosis of residuals of hepatitis 
in recent years.

Thus, the medical evidence reveals that the veteran's 
gastrointestinal symptoms are not due to his service-
connected hepatitis.  As such, the service-connected 
condition must be considered to be asymptomatic.  It 
therefore follows that a compensable evaluation is not 
warranted and the claim must be denied.  


ORDER

An increased rating for hepatitis is denied.  



		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

